 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Michael Jayne,                                       No. CV-18-00338-TUC-RM
10                   Petitioner,                          ORDER
11   v.
12   Unknown Rhodes, et al.,
13                   Defendants.
14
15          On May 13, 2019, Magistrate Judge D. Thomas Ferraro issued a Report and
16   Recommendation (Doc. 19), recommending that this Court deny Petitioner Michael
17   Jayne’s Amended Petition Under 28 U.S.C. § 2241 for a Writ of Habeas Corpus. No
18   objections to the Report and Recommendation were filed.
19          A district judge must “make a de novo determination of those portions” of a
20   magistrate judge’s “report or specified proposed findings or recommendations to which
21   objection is made.” 28 U.S.C. § 636(b)(1). The advisory committee’s notes to Rule 72(b)
22   of the Federal Rules of Civil Procedure state that, “[w]hen no timely objection is filed, the
23   court need only satisfy itself that there is no clear error on the face of the record in order to
24   accept the recommendation” of a magistrate judge. Fed. R. Civ. P. 72(b) advisory
25   committee’s note to 1983 addition. See also Johnson v. Zema Sys. Corp., 170 F.3d 734,
26   739 (7th Cir. 1999) (“If no objection or only partial objection is made, the district court
27   judge reviews those unobjected portions for clear error.”); Prior v. Ryan, CV 10-225-TUC-
28   RCC, 2012 WL 1344286, at *1 (D. Ariz. Apr. 18, 2012) (reviewing for clear error
 1   unobjected-to portions of Report and Recommendation).
 2          The Court has reviewed Judge D. Thomas Ferraro’s Report and Recommendation,
 3   the parties’ briefs, and the record. The Court finds no error in Judge D. Thomas Ferraro’s
 4   Report and Recommendation. Accordingly,
 5          IT IS ORDERED that the Report and Recommendation (Doc. 19) is accepted and
 6   adopted in full.
 7          IT IS FURTHER ORDERED that the Amended Petition (Doc. 8) is denied. The
 8   Clerk of Court is directed to enter judgment accordingly and close this case.
 9          Dated this 14th day of June, 2019.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
